 

Case 1:19-cv-06570-GBD-BCM Document 33 Filed 04/21/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

— eee eee ee ei eee ee ee ee ee ee ee ee xX
REGINA ROTH,
Plaintiff, ;
-against- 1 Leon Toten fi
ORDER ed
THE CHEESECAKE FACTORY
RESTAURANTS, INC., 19 Civ. 6570 (GBD) (BCM)
Defendant. :
we eee ee ee eee eee ee eee eee XK

GEORGE B. DANIELS, District Judge:
The May 14, 2020 pretrial conference is hereby cancelled, in light of this Court’s referral

of General Pretrial and dispositive motions to Magistrate Judge Moses.

Dated: April 21, 2020
New York, New York
SO ORDERED.

Poste B Dou

CEERGE, DANIELS
ED STATES DISTRICT JUDGE

 

 
